 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermining the bargaining representative for employees performingsuch work." 6The Respondents do not claim that Carpenters' Local581 is the certified bargaining representative for employees perform-ing the corrugated iron work.We find, accordingly, that the Respondents were not lawfully en-titled to require Aronson to assign the corrugated iron work tocarpenters rather than to sheet metal workers.We are not, however, by this action to be regarded as "assigning"the corrugated iron work in question to sheet metal workers or tosubcontractor Ora Collard 6Determination of DisputeUpon the basis of the foregoing findings of fact, and upon the en-tire record in this case, the Board makes the following determinationof dispute pursuant to Section 10 (k) of the amended Act:1.United Brotherhood of Carpenters and Joiners of America, Local581, and Horace Dagnan, its business agent, are not, and have not been,lawfully entitled to force or require Knute E. Aronson to assign cor-rugated iron work to carpenters rather than to sheet metal workers.2.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondents shall notify the Regional Director forthe Fourteenth Region in writing as to what steps the Respondentshave taken to comply with the terms of this Decision and Determina-tion of Dispute.MEMBER STYLES took no part in the consideration of the above De-cision and Determination of Dispute.'Juneau SpruceCorporation,82 NLRB 650.'InternationalItod Carriers, Building,and Common Laborer's Union of America,LocalNo.231, AFL(MiddleStateTelephone Company of Illinois),91 NLRB 598:Los AngelesBuilding and Construction Trade Counsel,AFL (WestinghouseElectric Corporation),83NLRB 477.SCENIC CITRUS COOPERATIVE,INC.andINTERNATIONALUNION OFUNITED BREWERY,FLOUR,CEREAL,SOFT DRINK & DISTILLERY WORK-ERS OF AMERICA,C. I. 0., PETITIONER.Case No. 1O-RC-1666.Feb-ruary 21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.98 NLRB No. 49. SCENIC CITRUS COOPERATIVE, INC.351Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of all production and mainte-nance employees and truck drivers of the Employer (a) at its pack-inghouse and (b) at its canning plant in Frostproof, Florida.TheEmployer is in general agreement as to the composition of the unit butcontends that only separate units of the two plants are appropriate.The Employer, a cooperative, is engaged in the business of packingand canning citrus fruits largely supplied by its member growers.In the packinghouse only fresh fruit is packed; in the canning plantthe Employer cans certain fruit eliminations.The canning plant isalso used as a warehouse.The packinghouse and the canning plantare housed in buildings separated only by a city street, and connectedby an overhead box conveyor.At the approximate peak of the Employer's operations during thepast season, there were employed in the canning plant about 19 em-ployees, and in the packinghouse about 46 employees.Each plant isoperated under separate supervision, and the books and accounts ofeach plant are kept separately.However, the respective managerscoordinate the operations of each plant.Both plants are subject tocommon management and labor relations policies, and have commonover-all supervision. It was testified on behalf of the Employer thatthe employees in both plants could be interchanged but that the Em-ployer does not like to do so because of the bookkeeping problems thiswould entail.'Nor would the Employer "as a rule" transfer employeesbetween plants in the event of a layoff.There is no history of collec-tive bargaining with respect to either of the 2 plants.Although it appears that the packinghouse and the canning plantare set up as distinct operations by the Employer, we are of the opinionthat a single unit of both plants is appropriate for collective bargain-ing purposes, in view of (a) the absence of any bargaining history,(b) the fact that both plants are sought to be represented by the Pe-1Two instances were cited in which employees from the packinghouse were temporarilyused in the canning plant for special installation and maintenance jobs. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDtitioner in oneunit, (c) the apparent similarity in skill on the part ofthe employees in both plants, (d) the proximity of both plants, thusfacilitating contact among the employees, and (e) the over-all super-vision and commonmanagementand labor relations policies 2The Employerseeksto include in the unit the assistant packing-houseforeman,3whom the Petitioner contends should be excluded asa supervisor.The record shows that Ford devotes his time directlyto variouspacking functions, directs the work of other packinghouseemployees, and takes the place of the packinghouse foreman in thelatter's absence.He informs the foreman if an employeeis not onthe job; and although he has no direct authority to hire or fire, henotifies the foreman if he needs additional help, or has too much help,and theforemandoes the hiring and discharging of the employees.Upon these facts, we find that the assistant packinghouse foreman isa supervisor under the Act, and shall exclude him from the unit.Accordingly, we find that all production and maintenance employeesand truck drivers 4 at the Employer's packinghouse and canning plantat Frostproof, Florida, including the fruit receiver and the watchman,5but excluding office and clerical employees,esalesmen,the assistantpackinghouse foreman (Ford), and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (c) of the Act.5.We reject the Petitioner's contention that another hearing shouldbe heldafterthe Board's direction of election to determine the pay-roll period for employees to participate in the election.Even thoughthe Employer's operations are referredto as seasonalin character, asit is clear that the number of employees on the payroll does notchange materially as between normal and peak operations,' we shalldirect an immediate electionin accordancewith ourcustomarypractice.[Text of Direction of Election omitted from publication in thisvolume.]2 See, e.g, Pine Hall Brick and Pipe Company,93 NLRB 362;Parsons Corporation,95 NLRB 1336.NHomer Ford4Truck drivers who deliver fruit from the field to either the canning or the packingplant are, by agreement of the parties, excluded from the unit.5The parties agree that the watchman is not a guard but a fire watcher who also per-forms production and maintenance duties, and that he should be included in the unit.sThe parties agree that the man employed in the office of the canning plant should beexcluded.'The record shows that during the' "peak of theseason," the number of employees atthe packinghouse is increased only by about three, and at the canning plant the numberdoes not change at all.